                         THE LAW OFFICE OF KEVIN C. RIACH
                               125 Main St. SE, Suite 339
                                Minneapolis, MN 55414
                                     (612) 203-8555
                                kevin@riachdefense.com


July 29, 2021



Via CM/ECF

The Honorable Wilhemina M. Wright
United States District Court
316 N. Robert Street, Courtroom 7A
St. Paul, Minnesota 55101

Re:     Jared Goyette v. City of Minneapolis, et al.,
        United States District Court File No. 20-cv-1302 (WMW/DTS)



Dear Judge Wright:

Counsel for Plaintiffs and State Defendants have conferred and jointly propose the following post-
hearing briefing schedule on Plaintiffs’ Motion for Preliminary Injunction (Doc. No. 118):

•      Plaintiffs shall file a memorandum by September 3, 2021;

•      State Defendants shall file a response memorandum by September 22, 2021; and

•      Plaintiffs shall file a reply memorandum by September 29, 2021.

The parties further propose that the post-hearing memoranda be required to comply with the word
count limitations in Local Rule 7.1(f).


Very truly yours,

/s/ Kevin C. Riach


Cc:    Counsel of record, via CM/ECF
